Citation Nr: 1733477	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-18 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected sleep apnea, hypertension, and/or low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In April 2014 and August 2016, the Board remanded the claim for additional development. 

The Veteran testified at a videoconference hearing before a Veterans Law Judge in March 2014. A transcript of the hearing has been associated with the Veteran's claims file. The Veterans Law Judge who conducted the April 2014 hearing is no longer employed at the Board. In a May 2017 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board. Pursuant to 38 U.S.C.A. § 7101 (c) (West 2014), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who would participate in making a final determination on his claim. The Veteran did not respond to the letter, and it has been 30 days since the Veteran was notified. Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.


FINDING OF FACT

Diabetes mellitus type II was not manifested in service or within the Veteran's first post-service year; the Veteran's diabetes mellitus type II has not been shown to be the result of or aggravated by service-connected disabilities to include sleep apnea, a low back disability, or hypertension.  



CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in September 2008. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claim decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).  

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).

Diabetes Mellitus Type II

The Veteran asserts that his diabetes mellitus type II is secondary to service connected disabilities specifically identified as sleep apnea, a low back disability, and hypertension.  While the Board notes that the Veteran does not specifically claim his diabetes mellitus onset during service, a review regarding direct service connection will still be undertaken.

The Board notes that a review of the Veteran's service treatment records shows no reports or treatments for diabetes mellitus.  

Post service, a January 2007 VA treatment note shows that the Veteran had a high glucose blood test result.  

A February 2010 VA examination report shows that the Veteran reported he was diagnosed with diabetes mellitus in 2007.  The Veteran was also noted to be treated for sleep apnea since 2004.  After a review of the Veteran's medical history and physical examination, the examiner opined that there was no evidence in medical research articles to show that sleep apnea could lead to diabetes mellitus.  Therefore, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus was secondary to his service connected sleep apnea.  

A May 2014 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's diabetes mellitus manifested within one year of separation from service.  The examiner noted that a review of the Veteran's claims file did not show any indications or diagnosis of diabetes within one year after separation from service.  Regarding whether the Veteran's diabetes mellitus was caused by service connected sleep apnea, the examiner remarked that a medical abstract submitted by the Veteran indicated the presence of a correlation between sleep apnea and diabetes mellitus.  The examiner emphasized, however, that the article clearly noted that there was a need for further research.  The examiner noted that there was no evidence in the review of the currently available medical literature that indicated sleep apnea caused diabetes as there was no clearly established etiological link proven as yet.  Therefore, the examiner opined that it was less likely than not that the Veteran diabetes mellitus was caused by sleep apnea as there was no clear etiological factor for sleep apnea to cause diabetes.  

The examiner also opined that it was less likely than not that diabetes mellitus was caused the Veteran's low back disability, which the Veteran asserted resulted in immobility and significant weight gain and thereby his diabetes.  The examiner remarked that the Veteran's low back disability was not likely to influence genetic susceptibility and dietary factors, which were the most likely triggers to cause diabetes mellitus.  The examiner noted that a review of the Veteran's medical records shows that he remained mobile despite the back condition and continued to work full time after the diagnosis of diabetes.  The Veteran's primary care physician found the Veteran capable of walking and exercising two to three years prior the development of diabetes.  Difficulty mobilizing was not reported until 2009, 2 years after the diagnosis of diabetes.  Therefore the lack of exercise and weight gain may have been due to some factors other than just the back pain.  

The examiner also opined that it was less likely than not that diabetes mellitus was aggravated beyond its natural progression by sleep apnea or the low back disability.  The examiner noted that there was no evidence in the Veteran's medical records in the years preceding diagnosis of diabetes that suggested that he could not exercise or had limited mobility.  Regarding sleep apnea, the examiner noted that there was no current medical research to show sleep apnea aggravated diabetes.

The examiner then opined that it was less likely than not that the Veteran's diabetes mellitus manifested in service, as the examiner noted a review of the service treatment records shows no evidence of elevated blood sugar readings during service or within one year of discharge from service. 

An April 2017 VA examination report shows that after a review of the Veteran's claims file, to include lay statements and current medical literature, the examiner concluded that the Veteran's diabetes mellitus was less likely as not caused or aggravated by his service connected hypertension.  The examiner referenced medical literature that shows diabetes mellitus type II and hypertension are very different disorders with different causes and affected systems.  The examiner pointed out that the current state of medical literature "lack[s] sufficient objective medically-based, clinical evidence" to establish that diabetes mellitus is either caused or aggravated by hypertension. Therefore, the examiner noted that it was less likely than not that the Veteran's diabetes was or aggravated beyond the natural progression by his hypertension.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus type II, to include as due to other service connected disabilities.  The Board notes that the Veteran was first diagnosed with diabetes mellitus type II in 2007, which was five years after separation for service.  Therefore service connection on a direct basis or as a chronic condition manifesting after the first year of separation from service is not warranted.  

In so finding, the Board gives significant probative value to the VA examination reports and nexus opinions of record. Here, the VA examiners reviewed the Veteran's claims file, statements of symptomatology, medical literature (to include medical literature submitted by the Veteran), and conducted physical examination of the Veteran, and opined that it was less likely than not that the Veteran's current diabetes mellitus was related to active service and that his diabetes was less likely than not secondary to or aggravated by service connected disabilities noted as sleep apnea, low back disability, and hypertension.  The Board notes that these opinions are the only competent medical opinions of record to address the medical relationship, if any, between the Veteran's diagnosed diabetes mellitus type II and service, to include secondary to service connected disabilities.  The medical opinions considered together provided clear rationales based on an accurate and thorough discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The basis for the negative opinions are consistent with the evidence of record.  Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for diabetes mellitus type II.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claims is his own lay statements.  In those statements, the Veteran contends that his diabetes mellitus was caused or aggravated by service connected disabilities.  However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection.  Diagnosing diabetes mellitus and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements regarding diagnosis and etiology are not competent.  Even if they were competent, they are outweighed by the medical opinions obtained from medical professionals, who each found that the claimed disability was not incurred in service, or caused or aggravated by service connected disabilities.  The VA examiners considered the Veteran's statements, as well as reviewed the claims file and medical abstracts submitted by the Veteran, in reaching these conclusions.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest during service, is not otherwise etiologically related to service, and was not caused or aggravated by service connected disabilities.  Therefore, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type II is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


